Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 1 of 14 Page ID #:253




  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10   J.W.,                             ) Case No.: 2:20-cv-03002 VAP (PVCx)
                                        )
 11                Plaintiffs,          )
                                        ) PROTECTIVE ORDER
 12          v.                         )
                                        )
 13   COUNTY OF LOS ANGELES, a          )
      public entity; KARLA GENOVEZ, a )
 14   public employee; ESPERANZA        )
      GONZALEZ, a public employee;      )
 15   LOLITA SUICO, an individual; DOES )
      1-10, Inclusive,                  )
 16                                     )
                   Defendants.          )
 17                                     )
 18                                     )
                                        )
 19                                     )

 20
      1.      INTRODUCTION
 21
              1.1    PURPOSES AND LIMITATIONS
 22
              Discovery in this action is likely to involve production of confidential,
 23
      proprietary, or private information for which special protection from public
 24
      disclosure and from use for any purpose other than prosecuting this litigation may
 25
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 26
      enter the following Stipulated Protective Order. The parties acknowledge that this
 27
      Order does not confer blanket protections on all disclosures or responses to
 28
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 2 of 14 Page ID #:254




  1   discovery and that the protection it affords from public disclosure and use extends
  2   only to the limited information or items that are entitled to confidential treatment
  3   under the applicable legal principles. The parties further acknowledge, as set forth
  4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  6   procedures that must be followed and the standards that will be applied when a party
  7   seeks permission from the court to file material under seal.
  8         1.2    GOOD CAUSE STATEMENT
  9         This action is likely to involve juvenile court records and/or private
 10   information pertaining to minors or non-minor dependents for which special
 11   protection from public disclosure and from use for any purpose other than
 12   prosecution of this action is warranted. Such confidential and proprietary materials
 13   and information consist of, among other things, confidential juvenile court records,
 14   information otherwise generally unavailable to the public, or which may be
 15   privileged or otherwise protected from disclosure under state or federal statutes,
 16   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 17   information, to facilitate the prompt resolution of disputes over confidentiality of
 18   discovery materials, to adequately protect information the parties are entitled to keep
 19   confidential, to ensure that the parties are permitted reasonable necessary uses of
 20   such material in preparation for and in the conduct of trial, to address their handling
 21   at the end of the litigation, and serve the ends of justice, a protective order for such
 22   information is justified in this matter. It is the intent of the parties that information
 23   will not be designated as confidential for tactical reasons and that nothing be so
 24   designated without a good faith belief that it has been maintained in a confidential,
 25   non-public manner, and there is good cause why it should not be part of the public
 26   record of this case.
 27   //
 28   //

                                                   2
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 3 of 14 Page ID #:255




  1   2.     DEFINITIONS
  2          2.1    Action: this pending federal law suit.
  3          2.2    Challenging Party: a Party or Non-Party that challenges the
  4   designation of information or items under this Order.
  5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  6   how it is generated, stored or maintained) or tangible things that qualify for
  7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  8   the Good Cause Statement.
  9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 10   their support staff).
 11          2.5    Designating Party: a Party or Non-Party that designates information or
 12   items that it produces in disclosures or in responses to discovery as
 13   “CONFIDENTIAL.”
 14          2.6    Disclosure or Discovery Material: all items or information, regardless
 15   of the medium or manner in which it is generated, stored, or maintained (including,
 16   among other things, testimony, transcripts, and tangible things), that are produced or
 17   generated in disclosures or responses to discovery in this matter.
 18          2.7    Expert: a person with specialized knowledge or experience in a matter
 19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 20   an expert witness or as a consultant in this Action.
 21          2.8    House Counsel: attorneys who are employees of a party to this Action.
 22   House Counsel does not include Outside Counsel of Record or any other outside
 23   counsel.
 24          2.9    Non-Party: any natural person, partnership, corporation, association, or
 25   other legal entity not named as a Party to this action.
 26          2.10 Outside Counsel of Record: attorneys who are not employees of a
 27   party to this Action but are retained to represent or advise a party to this Action and
 28

                                                 3
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 4 of 14 Page ID #:256




  1   have appeared in this Action on behalf of that party or are affiliated with a law firm
  2   which has appeared on behalf of that party, and includes support staff.
  3         2.11 Party: any party to this Action, including all of its officers, directors,
  4   employees, consultants, retained experts, and Outside Counsel of Record (and their
  5   support staffs).
  6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  7   Discovery Material in this Action.
  8         2.13 Professional Vendors: persons or entities that provide litigation
  9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 11   and their employees and subcontractors.
 12         2.14 Protected Material: any Disclosure or Discovery Material that is
 13   designated as “CONFIDENTIAL.”
 14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 15   Material from a Producing Party.
 16
 17   3.    SCOPE
 18         The protections conferred by this Stipulation and Order cover not only
 19   Protected Material (as defined above), but also (1) any information copied or
 20   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 21   compilations of Protected Material; and (3) any testimony, conversations, or
 22   presentations by Parties or their Counsel that might reveal Protected Material.
 23         Any use of Protected Material at trial will be governed by the orders of the
 24   trial judge. This Order does not govern the use of Protected Material at trial.
 25
 26   4.    DURATION
 27          Even after final disposition of this litigation, the confidentiality obligations
 28   imposed by this Order will remain in effect until a Designating Party agrees

                                                  4
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 5 of 14 Page ID #:257




  1   otherwise in writing or a court order otherwise directs. Final disposition will be
  2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  3   or without prejudice; and (2) final judgment herein after the completion and
  4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  5   including the time limits for filing any motions or applications for extension of time
  6   pursuant to applicable law.
  7
  8   5.    DESIGNATING PROTECTED MATERIAL
  9         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 10         Each Party or Non-Party that designates information or items for protection
 11   under this Order must take care to limit any such designation to specific material
 12   that qualifies under the appropriate standards. The Designating Party must
 13   designate for protection only those parts of material, documents, items, or oral or
 14   written communications that qualify so that other portions of the material,
 15   documents, items, or communications for which protection is not warranted are not
 16   swept unjustifiably within the ambit of this Order.
 17         Mass, indiscriminate, or routinized designations are prohibited. Designations
 18   that are shown to be clearly unjustified or that have been made for an improper
 19   purpose (e.g., to unnecessarily encumber the case development process or to impose
 20   unnecessary expenses and burdens on other parties) may expose the Designating
 21   Party to sanctions.
 22         If it comes to a Designating Party’s attention that information or items that it
 23   designated for protection do not qualify for protection, that Designating Party must
 24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 25         5.2    Manner and Timing of Designations. Except as otherwise provided in
 26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 28

                                                 5
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 6 of 14 Page ID #:258




  1   under this Order must be clearly so designated before the material is disclosed or
  2   produced.
  3         Designation in conformity with this Order requires:
  4         (a) for information in documentary form (e.g., paper or electronic documents,
  5   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  6   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  7   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  8   portion or portions of the material on a page qualifies for protection, the Producing
  9   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 10   markings in the margins).
 11         A Party or Non-Party that makes original documents available for inspection
 12   need not designate them for protection until after the inspecting Party has indicated
 13   which documents it would like copied and produced. During the inspection and
 14   before the designation, all of the material made available for inspection will be
 15   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 16   documents it wants copied and produced, the Producing Party must determine which
 17   documents, or portions thereof, qualify for protection under this Order. Then, before
 18   producing the specified documents, the Producing Party must affix the
 19   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 20   portion or portions of the material on a page qualifies for protection, the Producing
 21   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 22   markings in the margins).
 23         (b) for testimony given in depositions that the Designating Party identify the
 24   Disclosure or Discovery Material on the record, before the close of the deposition all
 25   protected testimony.
 26         (c) for information produced in some form other than documentary and for
 27   any other tangible items, that the Producing Party affix in a prominent place on the
 28   exterior of the container or containers in which the information is stored the legend

                                                  6
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 7 of 14 Page ID #:259




  1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  2   protection, the Producing Party, to the extent practicable, will identify the protected
  3   portion(s).
  4             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  5   failure to designate qualified information or items does not, standing alone, waive
  6   the Designating Party’s right to secure protection under this Order for such material.
  7   Upon timely correction of a designation, the Receiving Party must make reasonable
  8   efforts to assure that the material is treated in accordance with the provisions of this
  9   Order.
 10
 11   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 12             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 13   designation of confidentiality at any time that is consistent with the Court’s
 14   Scheduling Order.
 15             6.2   Meet and Confer. The Challenging Party will initiate the dispute
 16   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 17   et seq.
 18             6.3   The burden of persuasion in any such challenge proceeding will be on
 19   the Designating Party. Frivolous challenges, and those made for an improper
 20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 21   parties) may expose the Challenging Party to sanctions. Unless the Designating
 22   Party has waived or withdrawn the confidentiality designation, all parties will
 23   continue to afford the material in question the level of protection to which it is
 24   entitled under the Producing Party’s designation until the Court rules on the
 25   challenge.
 26   //
 27   //
 28   //

                                                   7
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 8 of 14 Page ID #:260




  1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending, or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under the
  6   conditions described in this Order. When the Action has been terminated, a
  7   Receiving Party must comply with the provisions of section 13 below (FINAL
  8   DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party at a
 10   location and in a secure manner that ensures that access is limited to the persons
 11   authorized under this Order.
 12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 13   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 14   Receiving Party may disclose any information or item designated
 15   “CONFIDENTIAL” only to:
 16               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 17   well as employees of said Outside Counsel of Record to whom it is reasonably
 18   necessary to disclose the information for this Action;
 19               (b) the officers, directors, and employees (including House Counsel) of
 20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 21               (c) Experts (as defined in this Order) of the Receiving Party to whom
 22   disclosure is reasonably necessary for this Action and who have signed the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24               (d) the Court and its personnel;
 25               (e) court reporters and their staff;
 26               (f) professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who have
 28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                     8
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 9 of 14 Page ID #:261




  1             (g) the author or recipient of a document containing the information or a
  2   custodian or other person who otherwise possessed or knew the information;
  3             (h) during their depositions, witnesses, and attorneys for witnesses, in the
  4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  5   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  6   will not be permitted to keep any confidential information unless they sign the
  7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  8   agreed by the Designating Party or ordered by the court. Pages of transcribed
  9   deposition testimony or exhibits to depositions that reveal Protected Material may
 10   be separately bound by the court reporter and may not be disclosed to anyone except
 11   as permitted under this Stipulated Protective Order; and
 12             (i) any mediator or settlement officer, and their supporting personnel,
 13   mutually agreed upon by any of the parties engaged in settlement discussions.
 14
 15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 16   IN OTHER LITIGATION
 17         If a Party is served with a subpoena or a court order issued in other litigation
 18   that compels disclosure of any information or items designated in this Action as
 19   “CONFIDENTIAL,” that Party must:
 20             (a) promptly notify in writing the Designating Party. Such notification
 21   will include a copy of the subpoena or court order;
 22             (b) promptly notify in writing the party who caused the subpoena or order
 23   to issue in the other litigation that some or all of the material covered by the
 24   subpoena or order is subject to this Protective Order. Such notification will include
 25   a copy of this Stipulated Protective Order; and
 26             (c) cooperate with respect to all reasonable procedures sought to be
 27   pursued by the Designating Party whose Protected Material may be affected.
 28

                                                  9
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 10 of 14 Page ID #:262




  1          If the Designating Party timely seeks a protective order, the Party served with
  2    the subpoena or court order will not produce any information designated in this
  3    action as “CONFIDENTIAL” before a determination by the court from which the
  4    subpoena or order issued, unless the Party has obtained the Designating Party’s
  5    permission. The Designating Party will bear the burden and expense of seeking
  6    protection in that court of its confidential material and nothing in these provisions
  7    should be construed as authorizing or encouraging a Receiving Party in this Action
  8    to disobey a lawful directive from another court.
  9
 10    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 11    PRODUCED IN THIS LITIGATION
 12              (a) The terms of this Order are applicable to information produced by a
 13    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 14    produced by Non-Parties in connection with this litigation is protected by the
 15    remedies and relief provided by this Order. Nothing in these provisions should be
 16    construed as prohibiting a Non-Party from seeking additional protections.
 17              (b) In the event that a Party is required, by a valid discovery request, to
 18    produce a Non-Party’s confidential information in its possession, and the Party is
 19    subject to an agreement with the Non-Party not to produce the Non-Party’s
 20    confidential information, then the Party will:
 21                 (1) promptly notify in writing the Requesting Party and the Non-Party
 22    that some or all of the information requested is subject to a confidentiality
 23    agreement with a Non-Party;
 24                 (2) promptly provide the Non-Party with a copy of the Stipulated
 25    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 26    specific description of the information requested; and
 27                 (3) make the information requested available for inspection by the
 28    Non-Party, if requested.

                                                  10
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 11 of 14 Page ID #:263




  1              (c) If the Non-Party fails to seek a protective order from this Court within
  2    14 days of receiving the notice and accompanying information, the Receiving Party
  3    may produce the Non-Party’s confidential information responsive to the discovery
  4    request. If the Non-Party timely seeks a protective order, the Receiving Party will
  5    not produce any information in its possession or control that is subject to the
  6    confidentiality agreement with the Non-Party before a determination by the court.
  7    Absent a court order to the contrary, the Non-Party will bear the burden and expense
  8    of seeking protection in this Court of its Protected Material.
  9
 10    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 11          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 12    Protected Material to any person or in any circumstance not authorized under this
 13    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 14    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 15    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 16    persons to whom unauthorized disclosures were made of all the terms of this Order,
 17    and (d) request such person or persons to execute the “Acknowledgment and
 18    Agreement to Be Bound” that is attached hereto as Exhibit A.
 19
 20    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 21    PROTECTED MATERIAL
 22          When a Producing Party gives notice to Receiving Parties that certain
 23    inadvertently produced material is subject to a claim of privilege or other protection,
 24    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 25    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 26    procedure may be established in an e-discovery order that provides for production
 27    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 28    (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                  11
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 12 of 14 Page ID #:264




  1    communication or information covered by the attorney-client privilege or work
  2    product protection, the parties may incorporate their agreement in the stipulated
  3    protective order submitted to the court.
  4
  5    12.   MISCELLANEOUS
  6          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  7    person to seek its modification by the Court in the future.
  8          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  9    Protective Order no Party waives any right it otherwise would have to object to
 10    disclosing or producing any information or item on any ground not addressed in this
 11    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 12    ground to use in evidence of any of the material covered by this Protective Order.
 13          12.3 Filing Protected Material. A Party that seeks to file under seal any
 14    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 15    only be filed under seal pursuant to a court order authorizing the sealing of the
 16    specific Protected Material at issue. If a Party's request to file Protected Material
 17    under seal is denied by the Court, then the Receiving Party may file the information
 18    in the public record unless otherwise instructed by the Court.
 19
 20    13.   FINAL DISPOSITION
 21          After the final disposition of this Action, as defined in paragraph 4, within 60
 22    days of a written request by the Designating Party, each Receiving Party must return
 23    all Protected Material to the Producing Party or destroy such material. As used in
 24    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 25    summaries, and any other format reproducing or capturing any of the Protected
 26    Material. Whether the Protected Material is returned or destroyed, the Receiving
 27    Party must submit a written certification to the Producing Party (and, if not the same
 28    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                                                  12
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 13 of 14 Page ID #:265
Case 2:20-cv-03002-VAP-PVC Document 36 Filed 10/15/20 Page 14 of 14 Page ID #:266




  1                                          EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4          I, _____________________________ [full name], of _________________
  5    [full address], declare under penalty of perjury that I have read in its entirety and
  6    understand the Stipulated Protective Order that was issued by the United States
  7    District Court for the Central District of California on [date] in the case of J.W. v.
  8    County of Los Angeles et al., Case No. 2:20-cv-03002-VAP-PVC. I agree to comply
  9    with and to be bound by all the terms of this Stipulated Protective Order and I
 10    understand and acknowledge that failure to so comply could expose me to sanctions
 11    and punishment in the nature of contempt. I solemnly promise that I will not
 12    disclose in any manner any information or item that is subject to this Stipulated
 13    Protective Order to any person or entity except in strict compliance with the
 14    provisions of this Order.
 15          I further agree to submit to the jurisdiction of the United States District Court
 16    for the Central District of California for the purpose of enforcing the terms of this
 17    Stipulated Protective Order, even if such enforcement proceedings occur after
 18    termination of this action. I hereby appoint __________________________ [full
 19    name] of _______________________________________ [full address and
 20    telephone number] as my California agent for service of process in connection with
 21    this action or any proceedings related to enforcement of this Stipulated Protective
 22    Order.
 23    Date: ______________________________________
 24    City and State where signed: _________________________________
 25
 26    Printed name: _______________________________
 27    Signature: __________________________________
 28

                                                  14
